EXHIBIT 10.16

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), executed this 5 day of December  2001
to be effective as of January 1, 2002, is between GlobalSCAPE, Inc., a Delaware
corporation (the “Employer”), and Sandra Poole-Christal (“Employee”).

 

R E C I T A L S:

 

A.                                   The Employer and Employee entered into an
Executive Employment Agreement dated effective January 1, 1998 for a period of
three years.

 

B.                                     The Employer decided not to renew the
Executive Employment Agreement, and has given notice to Employee that the
Executive Employment Agreement will not renew and will therefore terminate
effective December 31, 2001.

 

C.                                     The Employer and Employee have agreed to
enter into a new employment agreement for a one-year term on the terms and
conditions herein provided.

 

D.                                    The Employer considers the maintenance of
a sound management team, including Employee, essential to protecting and
enhancing its best interests and those of its stockholders.

 

E.                                      Employee will be an officer of the
Employer and Employee will be a member of Employer’s management team.

 

NOW, THEREFORE, in consideration of Employee’s future employment with Employer
and other good and valuable consideration, the parties agree as follows:

 

Section 1.              Employment.  The Employer hereby employs Employee, and
Employee hereby accepts employment, upon the terms and subject to the conditions
stated in this Agreement.

 

Section 2.              Duties.  Employee shall be employed as President and
Chief Operating Officer of the Employer, or such other positions with Employer
to which she may be appointed by Chief Executive Officer (the “CEO”) or the
Board of Directors of the Employer (the “Board”).  Employer may require Employee
from time to time to provide assistance or services to, or act as an officer or
director of  Employer’s subsidiaries or other affiliates. Employee shall perform
such services and, if elected as a director or officer of any such company,
shall hold such office (and discharge its duties) without additional
compensation other than the compensation set forth in this Agreement.  Employee
agrees to devote her full work time and best efforts to the performance of the
duties as an Employee

 

1

--------------------------------------------------------------------------------


 

of Employer and to the performance of such other duties as assigned her from
time to time by the Chief Executive Officer or the Board.

 

Section 3.              Term.  The initial term of employment of Employee
hereunder shall continue for one year, from January 1, 2002 (“Employment Date”)
until December 31, 2002, unless earlier terminated pursuant to Section 6 herein.

 

Section 4.              Compensation and Benefits.  In consideration for the
services of Employee hereunder, the Employer shall compensate Employee as
follows:

 

(a)  Weekly Base Salary.  Until the termination of Employee’s employment
hereunder, Employer shall pay Employee a base salary at a weekly rate of at
least $2403.84 (“Weekly Base Salary”), payable in accordance with the regular
payroll practices of the Employer for executives, less such deductions or
amounts as are required to be deducted or withheld by applicable laws or
regulations and less such other deductions or amounts, if any, as are authorized
by Employee.  The Weekly Base Salary may not be decreased at any time during the
term of Employee’s employment hereunder.  Any increase in Weekly Base Salary
shall be in the sole discretion of Employer.

 

(b)  Executive Bonus Plan.  Employee shall be eligible to receive from the
Employer such management incentive bonuses as may be provided in management
incentive bonus plans adopted from time to time by Employer.

 

c)  Vacation.  Employee shall be entitled time off in accordance with the
Employee’s vacation and absence policy, as it may be modified from time to time
during Employee’s employment hereunder, provided that Employee will have no less
than three (3) weeks of paid vacation during the term of this Agreement.

 

(d)  Life Insurance Benefits.  Employer shall pay the premiums allocable to a
term life insurance policy in the face amount of $125,000 covering Employee as
the named insured, subject to Employee’s passing a standard physical examination
in order to permit issuance of the policy at standard (non-rated) premiums and
satisfaction of any other standard underwriting requirements.  Employee shall be
the owner of such policy and shall have the right to designate the beneficiary
of the policy proceeds.  Employee shall be liable for income taxes with respect
to premium amounts includable in Employee’s taxable income.

 

(e)  Group Insurance Benefits.  Employee shall be entitled to participate in the
Employer’s group health, life and disability programs as are made available to
the Employer’s other executives and officers and the Employee’s participation in
such programs shall be at the same rates which are available to the Employer’s
other executives and officers.

 

(f)  Savings Plans.  Employee shall be entitled to participate in Employer’s
401(k) plan, or other retirement or savings plans as are made available to the
Employer’s other executives and officers on the same terms which are available
to the Employer’s other executives and officers.

 

2

--------------------------------------------------------------------------------


 

Section 5.              Expenses.  The parties anticipate that in connection
with the services to be performed by Employee pursuant to the terms of this
Agreement, Employee will be required to make payments for travel, entertainment
of business associates and similar expenses.  Employer shall reimburse Employee
for all appropriate and reasonable expenses authorized by Employer and incurred
by Employee in the performance of her duties hereunder.  Employee shall comply
with such budget limitations and approval and reporting requirements with
respect to expenses as Employer may establish from time to time.

 

Section 6.              Termination.

 

(a)           General.  Employee’s employment hereunder shall commence on the
Employment Date and continue until the end of the term specified in Section 3,
except that the employment of Employee hereunder shall terminate prior to such
time in accordance with the following:

 

(i)            Death or Disability.  Upon the death of Employee during the term
of her employment hereunder or, at the option of Employer, in the event of
Employee’s Disability, upon 30 days’ notice to Employee.  “Disability” with
respect to an Employee shall be deemed to exist if the Employee meets the
definition of either “disabled” or “disability” under the terms of the
Employer’s long-term disability benefit program (including the definitions for
total or partial disability). Any refusal by Employee to submit to a reasonable
medical examination to determine whether Employee is so disabled shall be deemed
to constitute conclusive evidence of Employee’s disability.

 

(ii)           For Cause.  For “Cause” immediately upon notice by Employer to
Employee.  A termination shall be for “Cause” if:

 

(1)                                  Employee commits fraud, bribery,
embezzlement or other material dishonesty with respect to the business of
Employer, or Employer discovers that Employee has committed any such act in the
past with respect to a previous employer; or

 

(2)                                  Employee commits a felony or any criminal
act involving moral turpitude or Employer discovers that Employee has committed
any such act in the past; or

 

(3)                                  Employee commits a material breach of any
of the covenants, representations, terms or provisions hereof; or

 

(4)                                  Employee violates any instructions or
policies of Employer with respect to the operation of its business or affairs or
Employee fails to obey directions delivered to Employee by the Employer’s Chief
Executive Officer, Board or Chairman of the Board of Directors; or

 

3

--------------------------------------------------------------------------------


 

(5)                                  Employee commits or omits to perform any
act the performance of which or the omission of which constitutes substantial
failure of Employee to diligently and effectively perform her duties to Employer
or adversely affects or could adversely affect the Employer’s business
reputation; or

 

(6)                                  Employee uses illegal drugs.

 

(iii)          Without Cause.  Without Cause immediately upon notice by Employer
to Employee.

 

(iv)          By the Employee for Good Cause.  Employee may terminate her
employment hereunder for Good Cause upon written notice to Employer setting
forth the nature of such Good Cause in reasonable detail.  “Good Cause” shall
mean:

 

 

(1)                                  the material failure of Employer to provide
Employee the Weekly Base Salary and  benefits in accordance with the terms of
Section 4 herein;

 

(2)                                  a change in Employer’s job title as
specified in Section 2 herein, provided that Employee terminates her employment
within two (2) weeks of such change in job title;

 

(3)                                  a “Change in Control” as defined in Section
6 below, provided that Employee terminates her employment within the time period
described in Section 6 below.

 

(b)           Severance Pay.

 

(i)            Termination Upon Death or Disability or For Cause.  Employee
shall not be entitled to any severance pay or other compensation upon
termination of her employment pursuant to Section 6(a)(i) or (ii) except for her
then current Weekly Base Salary accrued but unpaid as of the date of
termination, unpaid expense reimbursements under Section 5 for expenses incurred
in accordance with the terms hereof prior to termination, and compensation for
accrued, unused vacation as of the date of termination (“Accrued Amounts”), and
in the event of termination pursuant to Section 6(a)(i) for Disability, an
amount equal to twenty six (26) times the difference between the Weekly Base
Salary in effect at the time of termination and the weekly benefit to be paid
under the Employer’s long term disability plan.  This amount shall be paid in a
lump sum no later than ten (10) business days following the date of Employee’s
termination.

 

(ii)           Employer’s Termination without Cause or Employee’s Termination
for Good Cause.  In the event Employee’s employment hereunder is terminated
pursuant to Section 6(a)(iii) or (iv) prior to the expiration of the term of
this Agreement, Employer shall pay Employee, as consideration for the execution
of a separation and release agreement and in

 

4

--------------------------------------------------------------------------------


 

lieu of any further compensation payable hereunder other than Accrued Amounts, a
cash amount equal to fifty-two (52) times Employee’s then current Weekly Base
Salary.  Such separation payment shall be Employee’s sole remedy in connection
with such termination.  The Separation payment shall be made as specified above
without regard to the number of months remaining in the term of this Agreement,
and may be paid, at Employer’s option, either in a lump sum within ten (10)
business days of the Employee’s execution of a separation and release agreement,
or in bi-weekly installments coincident with Employer’s payroll schedule over a
52 week period beginning with the pay period that first begins following the
Employee’s execution of a separation and release agreement.

 

(c)           Change in Control.  If a “Change in Control” occurs during
Employee’s employment under this Agreement, and if Employee’s employment is
terminated  “Without Cause” pursuant to Section 6(a)(iii) above prior to the end
of a period of twelve (12) months beyond the month in which a “Change in Control
of the Employer” occurs, or if Employee voluntarily terminates her employment
prior to the end of a period three (3) months beyond the month in which a Change
in Control of the Employer occurs, Employee shall receive the amount determined
pursuant to Section 6(b)(ii) above.  A “Change in Control” of Employer shall be
deemed to have occurred if (i) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Act”)), becomes the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of outstanding securities of
Employer representing fifty percent (50%) or more of the combined voting power
of the outstanding securities of the Employer, or (ii) during any period of two
consecutive years, individuals who, at the beginning of such period constitute
the Board, cease for any reason to constitute a majority of the Board (except
that any new director who is elected by the Board to fill a vacancy created by
the death, resignation or disqualification of a member of the Board shall not be
considered a new member of the Board for purposes of this definition), or (iii)
the shareholders of Employer approve (A) a merger or consolidation of Employer
with any other entity, other than a merger or consolidation which would result
in the voting securities of Employer outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 60% of the combined
voting power of the voting securities of Employer, or (B) a plan of complete
liquidation of Employer, or (C) an agreement or agreements for the sale or
disposition, in a single transaction or series of related transactions, by the
Employer of all or substantially all of the property and assets of Employer.

 

(d)           Voluntary Termination by Employee.  Except as provided in Section
6(a)(iv), in the event that Employee’s employment with Employer is terminated by
Employee, such termination shall be a breach of this Agreement and the Employer
shall have no further obligations hereunder from and after the date of such
termination.

 

Section 7.              Inventions; Assignment.

 

(a)           Inventions Defined.  All rights to discoveries, inventions,
improvements, designs and innovations (including all data and records pertaining
thereto) that relate to the business of

 

5

--------------------------------------------------------------------------------


 

Employer, including its affiliates, whether or not able to be patented,
copyrighted or reduced to writing, that Employee may discover, invent or
originate during the term of her employment hereunder, and for a period of six
months thereafter, either alone or with others and whether or not during working
hours or by the use of the facilities of Employer (“Inventions”), shall be the
exclusive property of Employer.  Employee shall promptly disclose all Inventions
to Employer, shall execute at the request of Employer any assignments or other
documents Employer may deem necessary to protect or perfect its rights therein,
and shall assist Employer, at Employer’s expense, in obtaining, defending and
enforcing Employer’s rights therein.  Employee hereby appoints Employer as her
attorney–-in–-fact to execute on her behalf any assignments or other documents
deemed necessary by Employer to protect or perfect its rights to any Inventions.

 

(b)           Covenant to Assign and Cooperate.  Without limiting the generality
of the foregoing, Employee shall assign and transfer to Employer the worldwide
right, title and interest of Employee in the Inventions.  Employee agrees that
Employer may apply for and receive patent rights (including Letters Patent in
the United States) for the Inventions in Employer’s name in such countries as
may be determined solely by Employer.  Employee shall communicate to Employer
all facts known to Employee relating to the Inventions and shall cooperate with
Employer’s reasonable requests in connection with vesting title to the
Inventions and related patents exclusively in Employer and in connection with
obtaining, maintaining and protecting Employer’s exclusive patent rights in the
Inventions.

 

(c)           Successors and Assigns.  Employee’s obligations under this Section
7 shall inure to the benefit of Employer, its affiliates and their respective
successors and assigns and shall survive the expiration of the term of this
Agreement for such time as may be necessary to protect the proprietary rights of
Employer and its affiliates in the Inventions.

 

Section 8.              Confidential Information.

 

(a)           Acknowledgment of Proprietary Interest.  Employee acknowledges the
proprietary interest of Employer and its affiliates in all Confidential
Information (as defined below).  Employee agrees that all Confidential
Information learned by Employee during her employment with Employer or
otherwise, whether developed by Employee alone or in conjunction with others or
otherwise, is and shall remain the exclusive property of Employer.  Employee
further acknowledges and agrees that her disclosure of any Confidential
Information will result in irreparable injury and damage to Employer.

 

(b)           Confidential Information Defined.  “Confidential Information”
means all trade secrets, copyrightable works, confidential or proprietary
information of Employer or its affiliates, including without limitation, (i)
information derived from reports, investigations, experiments, research and work
in progress, (ii) methods of operation, (iii) market data, (iv) proprietary
computer programs and codes, (v) drawings, designs, plans and proposals, (vi)
marketing and sales programs, (vii) the identities of clients or customers,
(viii) historical financial information and financial projections, (ix) pricing
formulae and policies, (x) all other concepts, ideas, materials and

 

6

--------------------------------------------------------------------------------


 

information prepared or performed for or by Employer and (xi) all information
related to the business, services, products, purchases or sales of Employer or
any of its suppliers and customers, other than information that is publicly
available.

 

(c)           Covenant Not To Divulge Confidential Information.  Employer is
entitled to prevent the disclosure of Confidential Information.  As a portion of
the consideration for the employment of Employee and for the compensation being
paid to Employee by Employer, Employee agrees at all times during the term of
her employment hereunder and thereafter to hold in strict confidence and not to
disclose or allow to be disclosed to any person, firm or corporation, other than
to persons engaged by Employer to further the business of Employer, and not to
use except in the pursuit of the business of Employer, the Confidential
Information, without the prior written consent of Employer.

 

(d)           Return of Materials at Termination.  In the event of any
termination or cessation of her employment with Employer for any reason,
Employee shall promptly deliver to Employer all documents, data and other
information derived from or otherwise pertaining to Confidential Information. 
Employee shall not take or retain any documents or other information, or any
reproduction or excerpt thereof, containing or pertaining to any Confidential
Information.

 

Section 9.              Non-Solicitation.

 

(a)           Solicitation of Employees.  During Employee’s employment with
Employer and for a period of twelve (12) months after termination of such
employment at any time and for any reason, and regardless of whether any
payments are made to Employee under this Agreement as a result of such
termination, Employee shall not solicit, participate in or promote the
solicitation of any person who was employed by Employer or any of its affiliates
at the time of Employee’s termination of employment with Employer to leave the
employ of Employer or any of its affiliates, or, on behalf of herself or any
other person, hire, employ or engage any such person.  Employee further agrees
that, during such time, if an employee of Employer or any of its affiliates
contacts Employee about prospective employment, Employee will inform such
employee that he or she cannot discuss the matter further without the consent of
Employer (and the applicable affiliate).

 

(b)           Solicitation of Clients, Customers, Etc.  During Employee’s
employment with Employer and for a period of twelve (12) months after
termination of Employee’s employment at any time and for any reason, and
regardless of whether any payments are made to Employee under this Agreement as
a result of such termination, Employee shall not, directly or indirectly,
solicit any person who, at the time of termination of Employee’s employment with
Employer, was a client, customer, vendor, consultant or agent of Employer or its
affiliates to discontinue business, in whole or in part, with Employer or its
affiliates.  Employee further agrees that, during such time, if such a client,
customer, vendor, or consultant or agent contacts Employee about discontinuing
business with Employer or moving that business elsewhere, Employee will inform
such client, customer, vendor, consultant or agent that he or she cannot discuss
the matter further without the consent of Employer (and the applicable
affiliate).

 

7

--------------------------------------------------------------------------------


 

Section 10.            No-Compete.

 

(a)           Competition During Employment.  Employee agrees that during the
term of her employment with Employer, neither she nor any of her affiliates,
will directly or indirectly compete with Employer or its affiliates in any way,
and that she will not act as an officer, director, employee, consultant,
shareholder, lender, or agent of any entity which is engaged in any business of
the same nature as, or in competition with, the businesses in which Employer and
its affiliates are now engaged or in which Employer or its affiliates become
engaged during the term of employment; provided, however, that this Section
10(a) shall not prohibit Employee or any of her affiliates from: (i) purchasing
or holding an aggregate equity interest of up to 1%, so long as Employee and her
affiliates combined do not purchase or hold an aggregate equity interest of more
than 5%, in any business in competition with Employer and its affiliates.   
Furthermore, Employee agrees that during the term of employment, she will
undertake no planning for the organization of any business activity competitive
with the work she performs as an employee of Employer and Employee will not
combine or conspire with any other employees of Employer and its affiliates for
the purpose of the organization of any such competitive business activity.

 

(b)           Competition Following Employment.  In order to protect Employer
against the unauthorized use or the disclosure of any Confidential Information
of Employer and its affiliates presently known or hereinafter obtained by
Employee during her employment under this Agreement, Employee agrees that for a
period of twelve (12) months after the termination or cessation of her
employment with Employer at any time and for any reason, and regardless of
whether any payments are made to Employee under this Agreement as a result of
such termination, neither Employee nor any of her affiliates, shall, directly or
indirectly, for itself or herself or on behalf of any other corporation, person,
firm, partnership, association, or any other entity (whether as an individual,
agent, servant, employee, employer, officer, director, shareholder, investor,
principal, consultant or in any other capacity):

 

(i)            engage or participate in any business which engages in
competition with such businesses being conducted by Employer or any of its
affiliates during the term of employment anywhere in any state in the United
States or in any foreign country where the Employer or any of its affiliates
distributes software or performs services related to the distribution of
software, or any other business in which the Employer or any of its affiliates
has been actively engaged during the term Employee performed services for the
Employer; provided, however, that this provision shall not prohibit Employee or
any of her affiliates from purchasing or holding an aggregate equity interest of
up to 1%, so long as Employee and her affiliates combined do not purchase or
hold an aggregate equity interest of more than 5%, in any business in
competition with Employer;

 

8

--------------------------------------------------------------------------------


 

(ii)             assist or finance any person or entity in any manner or in any
way inconsistent with the intents and purposes of this Agreement.

 

Section 11.            General.

 

(a)           Notices.  All notices and other communications hereunder shall be
in writing or by written telecommunication, and shall be deemed to have been
duly given if delivered personally or if mailed by certified mail, return
receipt requested or by written telecommunication, to the relevant address set
forth below, or to such other address as the recipient of such notice or
communication shall have specified to the other party in accordance with this
Section 11(a):

 

If to Employer, to:

 

GlobalSCAPE, Inc.

6000 Northwest Parkway, Suite 100

San Antonio, Texas  78249

(210) 690-8824 facsimile

 

(or the subsequent headquarters of Employer as known to Employee)

 

If to Employee, to the Employee’s last known address appearing on Employer’s
records

 

(b)           Withholding.  All payments required to be made to Employee by
Employer under this Agreement shall be subject to the withholding of such
amounts, if any, relating to federal, state and local taxes as may be required
by law.

 

(c)           Equitable Remedies.  Each of the parties hereto acknowledges and
agrees that upon any breach by Employee of her obligations under any of Sections
7, 8, 9, and 10 Employer shall suffer immediate, substantial and irreparable
injury and shall have no adequate remedy at law.   Accordingly, in event of such
breach, Employer shall be entitled, in addition other remedies and without
showing actual damages, to specific performance and other appropriate injunctive
and equitable relief.

 

(d)           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, such provision shall be fully severable, and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its
severance.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

9

--------------------------------------------------------------------------------


 

(e)           Waivers.  No delay or omission by either party in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

 

(f)            Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

(g)           Captions.  The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.

 

(h)           Interpretation of Agreement.  This Agreement shall be construed
according to its fair meaning and not for or against either party.  Use of the
words “herein,” “hereof,” “hereto,” “hereunder” and the like in this Agreement
refer to this Agreement only as a whole and not to any particular section or
subsection of this Agreement, unless otherwise noted.  The masculine gender
shall be deemed to denote the feminine or neuter genders, the singular to denote
the plural, and the plural to denote the singular, where the context so permits.

 

(i)            Binding Agreement; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties and shall be enforceable by the
personal representatives and heirs of Employee and the successors and assigns of
Employer.  The affiliates of Employer shall be considered third party
beneficiaries of this Agreement with respect to any services provided by
Employee to them and in connection with Employee’s covenants in Sections 7,8,9
and 10 hereof.  The Employer may assign this Agreement; provided that in the
event of any such assignment, the Employer shall remain liable for all of its
obligations hereunder and shall be liable for all obligations of all such
assignees hereunder.  If Employee dies while any amounts would still be payable
to her hereunder, such amounts shall be paid to Employee’s estate.  This
Agreement is not otherwise assignable by Employee.

 

(j)            Entire Agreement.  This Agreement contains the entire
understanding of the parties, supersedes all prior agreements and understandings
relating to the subject matter hereof and may not be amended except by a written
instrument hereafter signed by each of the parties hereto.

 

(k)           Governing Law.  This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Texas,
without regard to its choice of law principles.

 

(l)            Arbitration.  Without limiting Employer’s right to seek equitable
remedies under Section 11(c) above, Employer and Employee agree that any dispute
or controversy arising under or in connection with this Agreement shall be
settled by arbitration.  Arbitration under this Agreement shall be governed by
the Federal Arbitration Act and proceed in San Antonio, Texas in accordance with
the rules of the American Arbitration Association (“AAA”).  Arbitration will be
conducted

 

10

--------------------------------------------------------------------------------


 

before a panel of three neutral arbitrators selected from a AAA list of proposed
arbitrators with business law experience.  Either party may take any legal
action needed to protect any right pending completion of the arbitration.  The
arbitrator will determine whether an issue is arbitrable and will give effect to
applicable statutes of limitation.  The arbitrator has the discretion to decide,
upon documents only or with a hearing, any motion to dismiss for failure to
state a claim or any motion for summary judgment.  Discovery shall be governed
by the Federal Rules of Civil Procedure and the Federal Rules of Evidence.  All
information developed by the arbitration or litigation shall be held in
confidence subject to such protective orders, as the arbitrator deems useful to
ensure complete confidentiality. The decision of the arbitrator shall be final
and binding on all parties to this Agreement, and judgment thereon may be
entered in any court having jurisdiction over the parties.  All costs of the
arbitration proceeding or litigation to enforce the arbitration award shall be
paid by the party against whom the arbitrator decides.

 

(m)          Employee Representations.   Employee represents and certifies to
Employer that she:  (i) has received a copy of this Agreement for review and
study and has had ample time to review it before signing; (ii) has read this
Agreement carefully; (iii) has been given a fair opportunity to discuss and
negotiate the terms of this Agreement; (iv) understands its provisions; (v) has
had the opportunity to consult her attorney; (vi) has determined that it is in
her best interest to enter into her Agreement; (vii) has not been influenced to
sign this Agreement by any statement or representation by Employer or its
counsel not contained in this Agreement; and (viii) enters into this Agreement
knowingly and voluntarily.

 

 

EXECUTED as of the date and year first above written.

 

 

GLOBALSCAPE, INC.

 

 

 

/s/ Tim Nicolaou

 

 

Tim Nicolaou

 

Chief Executive Officer

 

 

 

 

 

/s/ Sandra Poole-Christal

 

 

Sandra Poole-Christal

 

11

--------------------------------------------------------------------------------